United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    May 26, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-60276
                          Summary Calendar


SAROWAR HOSEN MOHAMMAD,

                                    Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A79 011 679
                        --------------------

Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Sarowar Hosen Mohammad petitions for review of the decision

of the Board of Immigration Appeals (BIA).    For the reasons that

follow, the petition for review is denied.

     Mohammad challenges the denial of his motion for a

continuance.   Both the Immigration Judge and the BIA determined

that Mohammad’s pending application for labor certification did

not constitute good cause to continue the removal proceedings.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-60276
                                 -2-

This determination was not an abuse of discretion.     See Ahmed v.

Gonzales, ___ F.3d ___, 2006 WL 1064196, *5 (5th Cir. Apr. 24,

2006).

       Mohammad also argues that any information obtained through

the National Security Entry/Exit Registration System (NSEERS)

should have been excluded from removal proceedings because NSEERS

is unconstitutional.    Even assuming that NSEERS is

unconstitutional and that suppression is an appropriate remedy,

Mohammad is not entitled to relief.    Mohammad has not identified

any particular piece of information that should have been

suppressed.    Additionally, his admission to the facts contained

in the notice to appear established that he was subject to

removal.    Accordingly, he has failed to establish prejudice, and

any error is harmless.    See Ali v. Gonzales, 440 F.3d 678, 680-81

(5th Cir. 2006).

       Mohammad next argues that the information obtained through

his NSEERS interview should be suppressed because it was obtained

in violation of the safeguards established in 8 C.F.R. § 287.3.

Mohammad has not established that a violation of § 287.3

occurred, nor has he established that suppression is an

appropriate remedy for a violation of that regulation.

Nevertheless, assuming that § 287.3 was violated and suppression

is an appropriate remedy, Mohammad fails to establish prejudice.

Accordingly, he is not entitled to relief.    See Ali, 440 F.3d at

682.
                           No. 05-60276
                                -3-

     Finally, Mohammad asks this court to declare that he remains

eligible for relief from the Immigration Court based on his

contention that a timely petition for review tolls the voluntary

departure period.   We decline to do so.   See id.

     The petition for review is DENIED.